Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 12/16/2021.  Applicant amended claim 13. Claims 1-20 are presented for examination and are still rejected for the reasons indicated herein below.     





Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Kletti et al. (U.S. Pub. No. 2012/0075895 A1).

Regarding claim 1, Herman (e.g. see Figs. 1-6) discloses “An isolation circuit for electrically isolating a first circuit operating at a first voltage from a second circuit operating at a second voltage that is different than the first voltage (e.g. see Figs. 3-6), the isolation circuit comprising: a first voltage source that operates at the first voltage, the first voltage source having a first supply rail and a second supply rail (e.g. Figs. 3-5, see VOLTAGE INPUT, 30 and 32); an isolation device (e.g. Figs. 3-5, see 25 and 80) having a first input (between 22 and 26), a second input (between 83 and 80), a first output (at 40) and a second output (ground terminal inside 26), the second 

Regarding claim 2, Herman (e.g. see Figs. 1-6) discloses “where the first voltage is an AC voltage (e.g. Figs. 3-4, see the input before the rectifier circuit 34)”.

Regarding claim 4, Herman (e.g. see Figs. 1-6) discloses “wherein the first voltage is a DC voltage (e.g. Figs. 3-4, see the output after the rectifier circuit 34)”.

Regarding claim 5, Herman (e.g. see Figs. 1-6) discloses “wherein the second supply rail is connected to the first ground potential (e.g. Figs. 3-4, see 32 and the first ground potential between 33 and 83)”.

Regarding claim 11, Herman (e.g. see Figs. 1-6) discloses “wherein the isolation device has a third input (e.g. Figs. 3-4, see the third input between 24 and 26)”.
Regarding claim 12, Herman (e.g. see Figs. 1-6) discloses “further comprising a third resistor (24) connected between the first input (between 22 and 26) and the third input of the isolation device (e.g. Figs. 3-4, see the third input between 24 and 26)”.


Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Kletti et al. (U.S. Pub. No. 2012/0075895 A1)

Regarding claim 7, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is less than 48 Volts”. However, having the second voltage being less than 48 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be less than 48 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is less than or equal to 5 Volts”. However, having the second voltage being less than or equal to 5 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be less than or equal to 5 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is around 1 Volt to 2 Volts”. However, having the second voltage being around 1 Volt to 2 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be around 1 Volt to 2 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 3, 6, 10 and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Kletti et al. (U.S. Pub. No. 2012/0075895 A1), further in view of Zargari et al. (U.S. Pub. No. 2010/0265740 A1).

Regarding claim 3, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses “further comprising a bridge rectifier (Herman, e.g. Figs. 3-4, see 34). The combination of Herman and Kletti et al. does not appear to explicitly disclose that the bridge rectifier comprising “a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode coupled to the first resistor and the cathode coupled to the first input of the isolation device; a second diode having an anode and a cathode, the cathode of the second diode coupled to the cathode of the first diode and the first input of the isolation device, and the anode of the second diode is coupled to the second supply rail; a third diode having an anode and a cathode, the cathode of the third diode coupled to the anode of the second diode and the second supply rail, and the anode of the third diode coupled to the second input of the isolation device; and a fourth diode having an anode and a cathode, the anode of the fourth diode coupled to the anode of the third diode and the second input of the isolation device, and the cathode of the fourth diode coupled to the first resistor and the anode of the first diode”. However, Zargari et al. shows “a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode coupled to the first resistor and the cathode coupled to the first input of the isolation device (e.g. Fig. 2, see the first diode in the full bridge rectifier 131); a second diode having an anode and a cathode, the cathode coupled to the cathode of the first diode and the first input of the isolation device and the anode is coupled to the second supply rail (e.g. Fig. 2, see the second diode in the full bridge rectifier 131); a third diode having an anode and a cathode, the cathode coupled to the anode of the second diode and the second supply rail and the anode coupled to the second input of the isolation device (e.g. Fig. 2, see the second diode in the full bridge rectifier 131); and a fourth diode having an anode and a cathode, the anode coupled to the anode of the third diode and the second input of the isolation device and the cathode coupled to the first resistor and the anode of the first diode (e.g. Fig. 2, see the fourth diode in the full bridge rectifier 131)”. Having a bridge rectifier as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bridge rectifier as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. for the purpose of having the ability to rectify the AC input into a DC. Also for the purpose of making the device more widely usable.

Regarding claim 6, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the first voltage is between 48 Volts and 300 Volts”. However, Zargari et al. shows “wherein the first voltage is between 48 Volts and 300 Volts (e.g. see Fig. 2, also see para. 0025)”. Having the first voltage being between 48 Volts and 300 Volts as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first voltage being between 48 Volts and 300 Volts as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. for the purpose of having a varied input voltage, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, the combination of Herman (e.g. see Figs. 1-6) and Kletti et al. (e.g. Fig. 4) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a capacitor coupled between the first input of the isolation device and the second input of the isolation device”. However, Zargari et al. shows “further comprising a capacitor coupled between the first input of the isolation device and the second input of the isolation device (e.g. Fig. 2, see 135)”. Having a capacitor coupled between the first input of the isolation device and the second input of the isolation device as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor coupled between the first input of the isolation device and the second input of the isolation device as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. for the purpose of storing some voltage. Also for the purpose of making the device more widely usable.

Regarding claim 13, Herman (e.g. see Figs. 1-6) discloses “An industrial system (e.g. see Figs. 3-6) having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply (e.g. Figs. 3-5, see VOLTAGE INPUT, 30 and 32), the industrial system comprising: an isolation device (e.g. Figs. 3-5, see 25 and 80) coupled between the high-voltage circuitry and the low-voltage circuitry, the isolation device having a first input (between 22 and 26), a first ground connection (between 83 and 80), an output coupled to the low-voltage circuitry (at 40) and a second ground connection (ground terminal inside 26) coupled to the low-voltage circuitry and electrically isolated from the first ground connection; and the high-voltage circuitry coupled to a supply rail of the high-voltage supply (e.g. Figs. 3-5, see VOLTAGE INPUT, 30 and 32), the high- voltage circuitry comprising: a first resistor (22) having a first terminal coupled to the supply rail (30) and a second terminal”. Herman does not appear to explicitly disclose “a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device” and that the industrial system “having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply”. However, Kletti et al. shows “a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device (e.g. Fig. 4, see second resistor 424 having a first terminal directly connected to the first input of the isolation device 108 and a second terminal directly connected to the “first ground connection” of the isolation device 108)”. Having a second resistor with a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device as taught by Kletti et al. in circuit of Herman would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resistor with a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device as taught by Kletti et al. in circuit of Herman for the purpose of protection and limiting current. Also for the purpose of making the circuit more widely usable. The combination of Herman and Kletti et al. does not appear to explicitly disclose and that the industrial system “having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply”. However, Zargari et al. shows “an industrial system having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply (e.g. see Figs. 1-6, also see para. 0002 and para. 0013-0019)”. Having an industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply as taught by Zargari et al. in the isolation circuit of Herman and Kletti et al. for the purpose of making the circuit more widely usable. 

Regarding claim 14, Herman (e.g. see Figs. 1-6) discloses “where the high-voltage supply is an AC voltage supply (e.g. Figs. 3-4, see the input before the rectifier circuit 34)”.

Regarding claim 15, the combination of Herman (e.g. see Figs. 1-6), Kletti et al. (e.g. Fig. 4) and Zargari et al. (e.g. Fig. 2) discloses “further comprising a bridge rectifier (Herman, e.g. Figs. 3-4, see 34), the bridge rectifier comprising: a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode of the first diode coupled to the second terminal of the first resistor and the cathode of the first diode coupled to the first input of the isolation device (Zargari et al., e.g. Fig. 2, see the first diode in the full bridge rectifier 131); a second diode having an anode and a cathode, the cathode of the second diode coupled to the cathode of the first diode and the first input of the isolation device, and the anode of the second diode is coupled to a ground rail of the high-voltage supply (Zargari et al., e.g. Fig. 2, see the second diode in the full bridge rectifier 131); a third diode having an anode and a cathode, the cathode of the third diode coupled to the anode of the second diode and the ground rail, and the anode of the third diode is coupled to first ground connection of the isolation device (Zargari et al., e.g. Fig. 2, see the third diode in the full bridge rectifier 131); and a fourth diode having an anode and a cathode, the anode of the fourth diode coupled to the anode of the third diode and the first ground connection of the isolation device, and the cathode of the fourth diode coupled to the second terminal of the first resistor and the anode of the first diode (Zargari et al., e.g. Fig. 2, see the fourth diode in the full bridge rectifier 131)”.
Regarding claim 16, Herman (e.g. see Figs. 1-6) discloses “wherein the high-voltage supply is a DC voltage supply (e.g. Figs. 3-4, see the output after the rectifier circuit 34)”.

Regarding claim 17, Herman (e.g. see Figs. 1-6) discloses “wherein the first ground connection of the isolation device is connected to a ground rail of the high-voltage supply (e.g. Figs. 3-4, see 32 and the first ground potential between 33 and 83)”.

Regarding claim 18, the combination of Herman (e.g. see Figs. 1-6), Kletti et al. (e.g. Fig. 4)  and Zargari et al. “wherein the high-voltage supply is between 48 Volts and 300 Volts (Zargari et al. e.g. see Fig. 2, also see para. 0025)”.
Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Kletti et al. (U.S. Pub. No. 2012/0075895 A1), further in view of Zargari et al. (U.S. Pub. No. 2010/0265740 A1).

Regarding claim 19, the combination of Herman (e.g. see Figs. 1-6), Kletti et al. (e.g. Fig. 4) and Zargari et al. (e.g. Fig. 2) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 13, except for “wherein the low-voltage supply is less than or equal to 5 Volts”. However, having the low-voltage supply being less than or equal to 5 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the low-voltage supply to be less than or equal to 5 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, the combination of Herman (e.g. see Figs. 1-6), Kletti et al. (e.g. Fig. 4) and Zargari et al. (e.g. Fig. 2) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 13, except for “wherein low-voltage supply is around 1 Volt to 2 Volts”. However, having the low-voltage supply being around 1 Volt to 2 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the low-voltage supply to be around 1 Volt to 2 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Response to Argument(s)
3.	Applicant's argument(s) filed on 12/16/2021 have been fully considered but they are not persuasive and also the claims submitted on 12/16/2021 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
The combination of Herman and Kletti et al. does not disclose the features of “a second resistor directly connected between the first input of the isolation device and the second input of the isolation device” as recited in Applicant's claim 1, and “a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device” as recited in Applicant’s claim 13.

In response to argument(s): 

       Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. 
               Also in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, it is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
			Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
			Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Moreover, in response to applicant's argument that none of the above-mentioned references disclose the above mentioned limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Therefore, the combination of Herman and Kletti et al. clearly discloses all the claimed limitations based on the broadest reasonable interpretation. The limitations “a second resistor directly connected between the first input of the isolation device and the second input of the isolation device”, as recited in Applicant's claim 1, and “a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device”, as recited in Applicant’s claim 13 are in fact still read on the combination of Herman and Kletti et al., for example, (Kletti et al. shows “a second resistor directly connected between the first input of the isolation device and the second input of the isolation device (e.g. Fig. 4, see second resistor 424 directly connected between the first input of the isolation device 108 and the second input of the isolation device 108)”. Kletti et al. also shows “a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground connection of the isolation device (e.g. Fig. 4, see second resistor 424 having a first terminal directly connected to the first input of the isolation device 108 and a second terminal directly connected to the “first ground connection” of the isolation device 108)”).
To clarify this further, the combination of Herman and Kletti et al. by adding a second resistor (424 of Kletti et al.) directly connected between the first input (between 22 and 26) of the isolation device (of Herman) and the second input (between 83 and 80) of the isolation device (as recited in Applicant's claim 1 and similarly in claim 13) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resistor directly connected between the first input of the isolation device and the second input of the isolation device as taught by Kletti et al. in circuit of Herman for the purpose of protection and limiting current (e.g., Kletti et al. para. 0025). Also for the purpose of making the circuit more widely usable. (Examiner’s note: Applicant also argued that “Inserting resistor 424 of Kletti between the "first input" (between 22 and 26) and the "second input" (between 83 and 80) as alleged to be shown in Herman would render the current sink 28 of Herman unworkable”. This is not true, current sink 28 would still work (current sink 28 of Herman’s is similar to Applicant’s current limit 230 in Fig. 2b and they work similarly). Adding resistor 424 between the first and second inputs of the isolation device would only shunt/limit the current going to the isolation device 26 (e.g., see Kletti et al. para. 0025), regardless if it would “increase the current flow from terminal 30 to ground”). 
Again as discussed in the rejection above of independent claim 1, and similarly independent claim 13, the combination of Herman and Kletti et al. clearly shows these limitations (see the rejection and response to arguments above). Thus, applicant's argument is invalid. 




Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839